Citation Nr: 1752528	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  13-11 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a jaw disorder.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty  from August 1972 to December 1974.

This appeal arises before the Board of Veterans' Appeals (Board) from July 2010 and August 2010 rating decisions in which the RO reopened and denied entitlement to service connection for a jaw disorder, and denied service connection for PTSD.  

In May 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A copy of the transcript has been associated with the claims file.

In September 2017, the Board, inter alia, reopened the claim for entitlement to service connection for a jaw disorder and remanded the underlying merits of the claim, along with the claim for service connection for an acquired psychiatric disorder, to the agency of original jurisdiction (AOJ) for further action, to include additional development.  As will be discussed in greater detail below, despite the fact that the Veteran's appeal as to these issue has been returned to the Board, the AOJ is currently undertaking development with regards to the claims and readjudication, via a rating decision and/or supplemental SOC (SSOC), has yet to occur.  Accordingly, a remand of these matters is necessary to allow for the AOJ to complete development and readjudication of the matters.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

For reasons expressed below, the remaining matter of appeal is being remanded to the AOJ. VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though it will, regrettably, further delay an appellate decision on these matters.

Pursuant to a September 2017 Board remand, both issues were remanded by the Board to the AOJ for further action, to include additional development and readjudication of the claims before returning the appeal to the Board.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A review of the record reveals that the AOJ undertook additional development relevant to those claims.  Namely, a VA opinion regarding the etiology of the claimed residual jaw injury was obtained in September 2017 and the Veteran was afforded VA PTSD examination and opinions in September 2017.  The AOJ also associated VA treatment records dated through September 2017 with the claims file.  To date, no SSOC has been issued with regards to the claims on appeal.  The Veteran's appeal has, however, been returned to the Board.  

The Board observes that VA regulation requires the AOJ to furnish the Veteran and his representative an SSOC if the AOJ receives additional pertinent evidence after a statement of the case (SOC) or the most recent SSOC had been issued and before the appeal is certified to the Board.  See 38 C.F.R. § 19.31 (2017).  Accordingly, because this additional evidence is pertinent to whether service connection may be warranted for a jaw disorder and an acquired psychiatric disorder, to include PTSD, a remand of these claims is required for issuance of a SSOC. See 38 C.F.R. § 19.31.




Accordingly, these matters are hereby REMANDED for the following action:

1.  After completing all development deemed warranted, adjudicate the issues of entitlement to service connection for a jaw disorder and service connection for an acquired psychiatric disorder, to include PTSD, on a de novo basis, considering all evidence associated with the record and not previously considered, to include all evidence developed and/or associated with the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority. 

2.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested in should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




